Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	The amendment filed November 3, 2021 has been entered.  Claims 1-3, 6-9, 11, 22-23, 25-27, 29-31, and 38. Claims 4-5, 10, 12-21, 24, 28, 32, 35-37, 39-40, and 42-48 are cancelled.  Claims 1-3, 6-9, 11, 22-23, 25-27, 29-31, 33-34, 38, and 41 are under consideration.  

Withdrawal of Objections
3.	The objection to the specification is withdrawn in view of applicant’s amendments.

Withdrawal of Claim Rejections 


4.	The rejection of claims 1, 2, 6-9, 11, 22, 23, 25, 29-31, 33, 34, 38, and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants amendments and arguments.

5.	The rejection of claims 6-8, 22-27, 30, 31 under 35 U.S.C. 102(a)(1) as being anticipated by Glagau et al. (DE10206995, September 4, 2003) is withdrawn in view of applicants amendments and arguments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glagau et al. (DE10206995, September 4, 2003).
	Claim 1 is drawn to a synbiotic composition for treating an animal, human, or fish subject with a need for gut health and/or behavioral issues, the need for gut health comprising maintenance of gut health to adverse conditions such as gut inflammation, the synbiotic composition comprising: a therapeutically effective amount of at least one probiotic strain; and a therapeutically effective amount of a dopamine precursor or a co-factor of dopamine, the dopamine precursor comprising L-DOPA.
	The instant specification, page 18, lines 19-20 defines a "symbiotic composition" as: 
	The term "synbiotic" or "synbiotic composition", as used herein, refers to 20 combining probiotics and prebiotics in a form of synergism. In a particular aspect, the prebiotics include neurochemicals and its precursors and/or co-factors to be 18 WO 2019/060661 PCT/US2018/052128provided by the delivery of both probiotics and prebiotics to a subject in need thereof, regardless of whether the components are delivered separately to the subject. 

	Claim 2 is the composition of claim 1, wherein therapeutically effective amount of
the probiotic strain(s) is from about 104 CFU to about 1012 CFU.
	Claim 3 is the composition of claim 1, wherein said probiotic strain is a bacterial strain, and wherein said bacterial strain is an Enterococcus spp. or a Vagococcus spp.
	Gagau et al. teach a synbiotic composition comprising:  a therapeutically effective amount of at least one probiotic strain (Enterococcus faecium, Bifidobacierium factis, Bifidobacterium animalis, Lactococcus lactis, Lactobacillus acidophilus, Lactobacillus casei, and Lactobacillus salivari ); and a therapeutically effective amount of a precursor or a co-factor of dopamine (vitamin A, vitamin C, vitamin E, vitamin B1, vitamin B2, niacin, vitamin B6, vitamin B12, vitamin K1, vitamin D3, folic acid, pantothenic acid, biotin, selenium, iron, Zinc, manganese, copper, chromium, molybdenum, iodine, carotenoids, bioflavonoids, inulin. (paragraphs 0001, 0027; claims 2-6, 8, 10-16)
	Gagau et al. teach that the therapeutically effective amount of the probiotic strain(s) is from about 108 CFU to about 109 CFU. (paragraph 0041. Gagau et al. teach that the co-factor may be pyridoxal phosphate (Vitamin B6; paragraph 0041; claims 2-6, 8, 10-16). Gagau et al. teach that compositions can be in solid, liquid and/or gel form. (paragraph 0025; claims 2-6, 8, 10-16).
inflammatory bowel diseases such as ulcerative colitis, Crohn's disease; - hepatic encephalopathy; and / or - hypercholesterolemia. (paragraph 0038) (emphasis added by examiner).
  Response to Arguments
7.	Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. In response to applicants’ comments, the instant claims recite “a dopamine precursor or a co-factor of dopamine”.  Gagau et al., teach the composition comprising the instantly claimed co-factor of dopamine.  
In response to applicant's argument that the intended use of the composition is for treating an animal, human, or fish subject with a need for gut health and/or behavioral issues, the need for gut health comprising maintenance of gut health to adverse conditions such as gut inflammation; the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the intended use of the composition is not persuasive. 



Conclusion
8.	Claims 6-9, and 11 are objected to for being dependent upon rejected claims. Claims 22-23, 25-27, 29-31, 33-34, 38, and 41 are drawn to allowable subject matter.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645